DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 32a and 32b.  
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4).  Note the following informalities:
The elements denoted by reference characters T, 2, 3 and 5 in the embodiment shown in Fig. 3A are distinct from the elements labeled with these same reference characters in at least the embodiment shown in Figs. 1 and 2.
The elements denoted by reference characters T, 2, 3, 5 and Wa in the embodiment shown in Fig. 3B are distinct from the elements labeled with these same reference characters in at least the embodiment shown in Fig. 3A.
The elements denoted by reference characters T, 2, 3, 5 and Wa in the embodiment shown in Fig. 3C are distinct from the elements labeled with these same reference characters in at least the embodiment shown in Fig. 3B.
The elements denoted by reference characters T, 2, 3, 5 and Wa in the embodiment shown in Fig. 3D are distinct from the elements labeled with these same reference characters in at least the embodiment shown in Fig. 3C.
The elements denoted by reference characters T, 2, 3, 5 and Wa in the embodiment shown in Fig. 3E are distinct from the elements labeled with these same reference characters in at least the embodiment shown in Fig. 3D.
The elements denoted by reference characters T, 2, 3, 5 and Wa in the embodiment shown in Fig. 3F are distinct from the elements labeled with these same reference characters in at least the embodiment shown in Fig. 3E.
The elements denoted by reference characters T, 2, 3, 5 and Wa in the embodiment shown in Fig. 3G are distinct from the elements labeled with these same reference characters in at least the embodiment shown in Fig. 3D.
The elements denoted by reference characters T, 2, 3, 5 and Wa in the embodiment shown in Fig. 3H are distinct from the elements labeled with these same reference characters in at least the embodiment shown in Fig. 3D.
The elements denoted by reference characters T, 2, 3, 5, Wa and Ws in the embodiment shown in Fig. 4A are distinct from the elements labeled with these same reference characters in at least the embodiment shown in Fig. 3A.
The elements denoted by reference characters T, 2, 3, 5, Wa and Ws in the embodiment shown in Fig. 4B are distinct from the elements labeled with these same reference characters in at least the embodiment shown in Fig. 3A.
The elements denoted by reference characters T, 2, 3, 5, Wa and Ws in the embodiment shown in Fig. 4C are distinct from the elements labeled with these same reference characters in at least the embodiment shown in Fig. 3A.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhyne et al. (WO 2019/125460 A1; previously cited by Applicant; hereinafter “Rhyne”).
	Rhyne discloses a non-pneumatic tire 100 comprising: an inner annular portion 108; an outer annular portion 106 provided concentrically on an outer side of the inner annular portion; a plurality of coupling portions 102 which couple the inner annular portion and the outer annular portion to each other and are provided independently of one another in a tire circumferential direction (Fig. 1); at least one annular overall reinforcing layer (at least one of 254A and 254C) embedded entirely in the outer annular portion in a tire width direction (Fig. 3); and at least one annular partial reinforcing layer (at least one of 254B, 254D, 254E) embedded only in a part of the outer annular portion in the tire width direction, wherein, when viewed from the tire circumferential direction, the partial reinforcing layer overlaps, in a tire radial direction, each of outer connecting portions where the plurality of coupling portions are connected to the outer annular portion (Figs. 2 and 3), wherein the partial reinforcing layer overlaps each of the outer connecting portions by 50% or more of a width of each direction (Figs. 2 and 3), wherein the partial reinforcing layer (254B, 254D and 254E) is disposed outside the overall reinforcing layer 254A in the tire radial direction (Figs. 2 and 3), wherein a plurality (254A and 254C) of the overall reinforcing layers are provided, and the partial reinforcing layer 254B is disposed between the plurality of the overall reinforcing layers (Figs. 2 and 3), wherein the partial reinforcing layer is composed of reinforcing fibers, and the reinforcing fibers are arrayed in a direction inclined by 0 to 45° with respect to the tire circumferential direction (Figs. 2 and 3; paragraph [0039]), and wherein a width of the partial reinforcing layer in the tire width direction is 50 to 110% of a width of the outer connecting portion in the tire width direction (Figs. 2 and 3).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617